DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation

The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See MPEP 2111.04(II). "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
	

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim(s) 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation “transmitting, based on a baseboard management controller (BMC) protocol, the request signal for changing the power supplying scheme to the external electronic device”.  However, a BMC is a type of device that does not use any particular protocol for communication, and thus it is unclear as to what a BMC protocol refers to.  Furthermore, it is noted that USB-PD negotiations carried out via the CC1 or CC2 pin of a USB Type-C interface, such as that disclosed in Paragraphs 68 and 93 of Applicant’s disclosure, utilize a data encoding protocol knows as Biphase Mark Coding, which is also abbreviated as BMC.  However Applicant’s disclosure does not support this interpretation as it explicitly defines BMC as Baseboard Management Controller.


Dependent claims inherit the indefiniteness of their parent claims and are rejected under the same reasoning.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2018/0120910 to Farkas et al. (“Farkas”).

In reference to Claim 1, Farkas discloses an electronic device (See Figure 2 Number 10 and Figure 3 Number 50) comprising: a battery (See Figure 2 Number 14 and Paragraphs 28-29); at least one internal circuit (See Figure 2 Numbers 16, 18, and 20 and Figure 3 Numbers 54, 56, and 58); a universal serial bus (USB) connector (See Figure 2 ‘POWER OUTPUT’, Figure 3 ‘USB PORT 1’, ‘USB PORT 2’, and ‘USB PORT 3’ and Paragraphs 27 and 30); and at least one processor operatively connected to the at least one internal circuit and the USB connector (See Figure 4 Numbers 64, 66, and 68 and Paragraphs 31-32 and 36), wherein the at least one processor is configured to: supply power to an external electronic device connected via the USB connector (See Figure 2 Numbers 22, 24, and 26 and Paragraphs 3-4, 28-29, and 31), identify an input voltage of the at least one internal circuit (See Paragraph 37), if the input voltage is identified as being less than or equal to a reference voltage, determine whether to change a power supplying scheme based on the identified input voltage (See Paragraphs 37 and 39-40), and if the power supplying scheme is determined to be changed, change the power supplying scheme for the external electronic device (See Paragraphs 37 and 39-47).

In reference to Claim 2, Farkas discloses the limitations as applied to Claim 1 above.  Farkas further discloses that when the power supplying scheme for the external electronic device is changed, the at least one processor is further configured to maintain a data communication scheme for the external electronic device (See Paragraphs 40-47 [devices are not disconnected while power level is renegotiated, so data communication scheme is maintained]).

In reference to Claim 3, Farkas discloses the limitations as applied to Claim 1 above.  Farkas further discloses that the USB connector supports a type-C USB (See Paragraphs 27 and 30).

In reference to Claim 4, Farkas discloses the limitations as applied to Claim 1 above.  Farkas further discloses that if the at least one processor determines to change the power supplying scheme, the USB connector is configured to transmit a request signal for changing the power supplying scheme to the external electronic device via a first pin among pins of the USB connector, and wherein, if a response signal is received via the first pin in response to the request signal, the USB connector is configured to change, to the external electronic device, a subject that supplies power (See Paragraphs 27 and 30 and 39-47 [USB-PD performs all power renegotiation, which includes requests and responses, via a single CC pin of the USB-C connector]).

In reference to Claim 5, Farkas discloses the limitations as applied to Claim 4 above.  Farkas further discloses that the first pin includes a configuration channel (CC) pin or a side band use (SBU) pin (See Paragraph 30 [CC1 and CC2 are configuration channel pins; furthermore, a USB-C connector necessarily includes an SBU pin]).

In reference to Claim 6, Farkas discloses the limitations as applied to Claim 4 above.  Farkas further discloses that if the at least one processor determines to change the power supplying scheme, the at least one processor is further configured to block power supplied to the external electronic device (See Paragraphs 36-37, 39, and 55-56 [low priority or other load can have zero power draw, and thus power supply thereto is blocked]), and wherein the at least one processor is further configured to receive power from the external electronic device (See Paragraphs 29, 30, and 53).

In reference to Claim 7, Farkas discloses the limitations as applied to Claim 1 above.  Farkas further discloses that the at least one processor comprises: at least one element related to driving of the at least one internal circuit (See Paragraph 36); and at least one voltage detection circuit that monitors an input voltage of each element (See Paragraphs 31, 37, and 74-77).


In reference to Claim 8, Farkas discloses the limitations as applied to Claim 7 above.  Farkas further discloses that based on a number of voltage detection circuits that detect an input voltage less than a reference voltage among the at least one voltage detection circuit, the at least one processor is further configured to determine whether to change the power supplying scheme (See Paragraphs 36 and 39-47 [determination as to whether to change the power supplying scheme is based on the priority of the device relative to other devices; power supplying scheme is not changed until all lower priority devices have changed]).

In reference to Claim 9, Farkas discloses the limitations as applied to Claim 1 above.  Farkas further discloses that if the power supplying scheme is changed, the at least one processor is further configured to monitor an input voltage of the at least one internal circuit, wherein the at least one processor is further configured to determine, based on a result of the monitoring, whether to change the power supplying scheme, and wherein, if the power supplying scheme is determined to be changed, the at least one processor is further configured to change, to the electronic device, a subject that supplies power (See Paragraphs 29, 50, and 53 [newly available power or connected power source are a different subject that supplies power in accordance with the broadest reasonable interpretation of the term]).


In reference to Claim 10, Farkas discloses the limitations as applied to Claim 1 above.  Farkas further discloses that the external electronic device includes a rechargeable battery (See Paragraph 38).

Claim 11 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.

Claim 12 recites limitations which are substantially equivalent to those of Claim 2 and is rejected under similar reasoning.

Claim 13 recites limitations which are substantially equivalent to those of Claim 4 and is rejected under similar reasoning.

Claim 14 recites limitations which are substantially equivalent to those of Claim 5 and is rejected under similar reasoning.


In reference to Claim 15, Farkas discloses the limitations as applied to Claim 11 above.  Farkas further discloses that the transmitting the request signal comprises: transmitting, based on a baseboard management controller (BMC) protocol, the request signal for changing the power supplying scheme to the external electronic device (See Paragraphs 27 and 30 and 39-47 [BMC’s are a type of device and are not associated with a particular protocol, thus, and protocol capable of use by a BMC, such as USB-PD signaling, is a BMC protocol is accordance with the broadest reasonable interpretation of the term]).

Claim 16 recites limitations which are substantially equivalent to those of Claim 6 and is rejected under similar reasoning.


In reference to Claim 17, Farkas discloses the limitations as applied to Claim 11 above.  Farkas further discloses that the determining of whether to change the power supplying scheme comprises: identifying a number of voltage detection circuits that detect an input voltage less than a reference voltage among at least one voltage detection circuit that monitors an input voltage of at least one element related to driving of the at least one internal circuit included in at least one processor; and if the number of the voltage detection circuits that detect an input voltage less than the reference voltage exceeds a reference number, determining to change the power supplying scheme (See Paragraphs 36 and 39-47 [determination as to whether to change the power supplying scheme is based on the priority of the device relative to other devices; power supplying scheme is not changed until all lower priority devices have changed]).

Claim 18 recites limitations which are substantially equivalent to those of Claim 9 and is rejected under similar reasoning.

Claim 19 recites limitations which are substantially equivalent to those of Claim 3 and is rejected under similar reasoning.

In reference to Claim 20, Farkas discloses the limitations as applied to Claim 11 above.  Farkas further discloses identifying whether the external electronic device includes a rechargeable battery, and, if the external electronic device includes a rechargeable battery, determining that the power supplying scheme for the external electronic device is changeable (See Paragraph 38-39).

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 15 February 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186